ITEMID: 001-100811
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: TOPA v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Ruslan Topa, is a Moldovan national who was born in 1975 and lives in Chişinău. He was represented before the Court by Mr V. Zama, a lawyer practising in Chişinău.
On 26 March 2008 the applicant was arrested on suspicion of being part of a criminal gang specialised in the smuggling of heroin through Moldova to the European Union. His arrest took place as a result of the seizure of a large quantity of heroin in Chişinău.
Between the date of his arrest and 8 July 2009 the applicant was remanded in custody. The detention warrants were issued on a monthly basis and the reasons given for prolonging his detention were the same throughout the entire period of detention: the applicant was accused of a serious criminal offence punishable with more than two years' imprisonment and he could abscond or hinder the investigation. All of the applicant's habeas corpus requests were dismissed.
On 21 October 2009 the applicant was acquitted of all the charges against him.
The relevant provisions of Law No. 1545 “on Compensation for Damage caused by the Illegal Acts of the Criminal Investigation Bodies, Prosecution and Courts”, read as follows:
Article 1
(1) In accordance with the present law, individuals and legal entities are entitled to compensation for non-pecuniary and pecuniary damage caused as a result of:
a) illegal detention, illegal arrest, illegal indictment, illegal conviction;
b) illegal search carried out during the investigation phase or during the trial of the case, confiscation, levy of a distraint upon property, illegal dismissal from employment, as well as other procedural acts that limit the persons' rights;
c) illegal administrative arrest or order to work for the community, illegal confiscation of the property, illegal fine;
d) the carrying out of operative investigative measures in breach of lawful procedure;
e) illegal seizure of accounting documents, other documents, money, or stamps as well as the blocking of bank accounts.
(2) The damage caused shall be fully compensated, irrespective of the degree of culpability of the agents of the criminal investigation organs, prosecution and courts.
Article 4
A person shall be entitled to compensation in accordance with the present law when one of the following conditions is met:
a) the pronouncement of an acquittal judgment;
b) the dropping of charges or discontinuation of an investigation on the ground of rehabilitation;
c) the adoption of a decision by which an administrative arrest is cancelled on the grounds of rehabilitation;
d) the adoption by the European Court of Human Rights or by the Committee of Ministers of the Council of Europe of a decision in respect of damages or in respect of a friendly settlement agreement between the victim and the representative of the Government of the Republic of Moldova before the European Court of Human Rights. The friendly settlement agreement shall be approved by the Government of the Republic of Moldova;...
